Citation Nr: 1448773	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left mandible pain.  

2.  Entitlement to service connection for a left mandible disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to February 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas, that reopened a claim for service connection for left mandible pain and denied the claim on the merits.  The Veteran filed a notice of disagreement in March 2007 and was provided with a statement of the case in January 2008.  The Veteran perfected his appeal with a January 2008 VA Form 9.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at a Board videoconference hearing in September 2014 and a copy of that transcript has been associated with the claims file.  

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated February 2010 to January 2014.  

The issue of entitlement to service connection for a left mandible disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a January 1981 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left mandible pain.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the January 1981 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for left mandible pain.


CONCLUSIONS OF LAW

1.  The unappealed January 1981 rating decision that denied service connection for left mandible pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the January 1981 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection left mandible pain, no discussion of the VA's duty to notify and assist is necessary.  




New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a January 1981 rating decision, the RO denied the Veteran's claim for service connection for left mandible pain.  The RO noted in-service treatment but concluded that there was no evidence of continuity or current existence of any impairment.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on January 29, 1981.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 1981 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence at the time of the January 1981 rating decision included the Veteran's service treatment records which showed in-service treatment for left mandible pain in November 1967.  

The Veteran submitted an application to reopen his claim in June 2006.  The evidence submitted since the January 1981 rating decision includes VA treatment records dated October 1998 to January 2014; a June 2006 private treatment record in which the physician stated the Veteran's "TMJ left side problem probably began in 1967"; private treatment records dated January 2007 to October 2012; a March 2011 VA examination; a December 2011 VA addendum opinion; and buddy statements reporting continuity of symptoms since service.  

The Board finds that some of the evidence received since the January 1981 rating decision is new in that it was not previously of record.  Of note, the June 2006 private opinion that relates the Veteran's TMJ problems (temporomandibular joint) to service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As one of the reasons for the previous denial was the absence of a current disability, the evidence is also material.  As new and material evidence to reopen the claim for service connection left mandible pain has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for left mandible pain; the appeal is granted to this limited extent.



REMAND

The Veteran contends that he has a left mandible disability that is related to his military service, specifically in-service falls.  See September 2014 hearing transcript.  The Veteran also contends that his condition began in service and continues to be a problem.  See March 2007 Notice of Disagreement.  

The Veteran's service treatment records show that the Veteran was treated for left mandible pain in November 1967.  The pain was localized in the masseter muscle, midway between the TMJ and lower border of the mandible.  The Veteran reported that the pain had been present for approximately three months and was accompanied by occasional clicking.  The examiner noted that the clicking was not in the TMJ.  Further evaluation was prescribed however there are no further notations in the Veteran's service treatment records.  In August 1968, the Veteran was also treated for a blow to the head after falling in the shower.  Service treatment records from the Veteran's reserve service are absent of any complaints, treatment, or diagnosis of a left mandible condition.  

A June 2006 opinion from a private physician later identified to be Dr. B, shows that the Veteran complained of left side TMJ soreness and discomfort, which was worse in the winter time.  The Veteran reported that his jaw "locks-up and lots of clicking".  The Veteran reported that the first time it hurt was when he was in the service in November 1967.  He reported there was no reason it just began to hurt.  Dr. B noted that there was some swelling to the left TMJ with no clicking or crepitus.  Dr. B noted that it was smooth on the left and right.  Dr. B noted that the Veteran did have occasional headaches and muscle aches on the left side.  Dr. B stated that he believed that TMJ left side problem probably began in 1967.  

The Veteran was afforded a VA examination in March 2011.  The Veteran reported that his jaw problems may be related to a fall in the shower while on active duty.  The Veteran also reported that he has had problems since 1967 but has not seen a dentist for the condition.  The examiner noted that the Veteran's records were not available for review.  The examiner concluded that he could not resolve the issue without resorting to mere speculation.  
In a December 2011 VA addendum opinion, the March 2011 VA examiner noted the Veteran's in-service treatment, and the June 2006 private opinion.  The examiner noted that when he conducted the exam, the Veteran was not exhibiting classic TMJ symptoms.  The examiner concluded that he could not render an opinion regarding the Veteran's claim without resorting to speculation.  

The Veteran submitted a January 2013 statement from D.M. who reported that he met the Veteran in 1971 and the Veteran has always complained of pain in his left mandible.  In a March 2013 statement, J.D. reported that he met the Veteran in high school and that the Veteran began complaining of pain on the left side of his face on the mandible when he returned from service in 1969.  

The Board finds that the June 2006 private opinion is not sufficient to grant service connection as it is speculative and provides no rationale.  The Board also finds that the March 2011 VA examination and the December 2011 VA addendum opinion are likewise insufficient as the examiner failed to provide a rationale for why an opinion could not be rendered without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Furthermore, the buddy statements reporting continuity of symptoms were not available to the March 2011 VA examiner.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his left mandible pain.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for his left mandible pain.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain any outstanding VA treatment records dated January 2014 to the present.  
2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his left mandible pain.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  

The examiner should diagnose all current left mandible (jaw) disabilities.  The examiner must reconcile any diagnoses that conflict with the evidence of record, particularly "TMJ problems" as diagnosed in June 2006.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current left mandible (jaw) disabilities, are related to his active military service, to include treatment for left mandible pain in November 1967 and a fall in the shower in August 1968?  

In so opining, the examiner should specifically discuss the lay evidence of continued symptoms after service and the 2006 private opinion.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.
3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


